                   UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA
 SONY MUSIC ENTERTAINMENT, et al.,

                      Plaintiffs,
                                                 Case No. 1:18-cv-00950-LO-JFA
               v.

 COX COMMUNICATIONS, INC., et al.,

                      Defendants.


                                    NOTICE OF HEARING

       PLEASE TAKE NOTICE that, pursuant to the Court’s Order Modifying the Pretrial

Schedule (ECF No. 223) and Order Granting Consent Motion to Modify the Briefing Schedule

(ECF No. 252), Defendants will present oral argument in support of Defendants’ Motions in

Limine (ECF Nos. 471, 474, 478, 482, 487, 490, 493, 496, 499, 502) on November 12, 2019.



Dated: October 21, 2019                            Respectfully submitted,

                                                   /s/ Thomas M. Buchanan
                                                   Thomas M. Buchanan (VSB No. 21530)
                                                   WINSTON & STRAWN LLP
                                                   1700 K Street, NW
                                                   Washington, DC 20006-3817
                                                   Tel: (202) 282-5787
                                                   Fax: (202) 282-5100
                                                   Email: tbuchana@winston.com

                                                   Attorney for Defendants Cox
                                                   Communications, Inc. and CoxCom, LLC




                                             1
Of Counsel for Defendants

Michael S. Elkin (pro hac vice)
Thomas Patrick Lane (pro hac vice)
WINSTON & STRAWN LLP
200 Park Avenue
New York, NY 10166-4193
Tel: (212) 294-6700
Fax: (212) 294-4700
Email: melkin@winston.com
Email: tlane@winston.com

Jennifer A. Golinveaux (pro hac vice)
Thomas J. Kearney (pro hac vice pending)
WINSTON & STRAWN LLP
101 California Street, 35th Floor
San Francisco, CA 94111-5840
Tel: (415) 591-1000
Fax: (415) 591-1400
Email: jgolinveaux@winston.com
Email: tkearney@winston.com

Michael L. Brody (pro hac vice)
WINSTON & STRAWN LLP
35 W. Wacker Dr.
Chicago, IL 60601
Telephone: (312) 558-5600
Facsimile: (312) 558-5700
Email: mbrody@winston.com

Diana Hughes Leiden (pro hac vice)
WINSTON & STRAWN LLP
333 S. Grand Avenue, Suite 3800
Los Angeles, CA 90071
Tel: (213) 615-1700
Fax: (213) 615-1750
Email: dhleiden@winston.com




                                           2
                                CERTIFICATE OF SERVICE

       I certify that on October 21, 2019, a copy of the foregoing NOTICE OF HEARING was

filed electronically with the Clerk of Court using the ECF system which will send notifications to

ECF participants.



                                                    /s/ Thomas M. Buchanan
                                                    Thomas M. Buchanan (VSB No. 21530)
                                                    Winston & Strawn LLP
                                                    1700 K Street, N.W.
                                                    Washington, D.C. 20006-3817
                                                    Tel: (202) 282-5787
                                                    Fax: (202) 282-5100
                                                    Email: tbuchana@winston.com

                                                    Attorney for Cox Communications, Inc. and
                                                    CoxCom, LLC




                                                3
